DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Marvin L. Beekman (38,377) on 3/9/2021.

The application has been amended as follows: 

As to the Abstract:
Replace the Abstract with:

A low-noise magnetoresistive sensor includes a substrate and an array of magnetic modulation structures on the substrate. The structure includes upper and lower soft ferromagnetic layers and a conductive metal layer in the middle. The two ends of the structure are connected to form a two-port excitation coil. Adjacent structures have opposite current directions. A magnetoresistive sensing unit is located above or below and is centered in the gap between the structures. The sensitive direction of the sensing units is perpendicular to a long direction of the structures. An array of sensing units is electrically connected to form a magnetoresistive sensor, and 

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance of claim 1 is the inclusion of the two ends of the multi-layer magnetic modulation structure being connected using conductive strips to form a two-port excitation coil, and the two-port excitation coil being connected to excitation coil bond pads, and adjacent multi-layer magnetic modulation structures having opposite current directions during operation; a magnetoresistive sensing unit being located above or below the multi-layer magnetic modulation structures, and centered in the gap between the magnetic modulation structures, the sensitive direction of the magnetoresistive sensing units being perpendicular to the long direction of the multi-layer magnetic modulation structures, the magnetoresistive sensing unit array being electrically connected to form a magnetoresistive sensor, and the sensor being connected to the sensor bond pads; and when measuring an external magnetic field, an excitation current being applied to the excitation coil, and the output of the voltage or current signal of the magnetoresistive sensor being demodulated to produce a low-.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nomura et al. (US 4,065,797) discloses a multi-element magnetic head. Dogaru (US 6,822,443) discloses sensors and probes for mapping electromagnetic fields. Yamada et al. (US 7,098,655) discloses eddy-current sensor with planar meander exciting coil and spin valve magnetoresistive element for nondestructive testing.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        


/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
3/9/2021